379 F.2d 554
Anthony LIGORI, Appellant,v.UNITED STATES of America.
No. 16315.
United States Court of Appeals Third Circuit.
Submitted June 20, 1967.Decided June 29, 1967.

Anthony Ligori, pro se.
David M. Satz, Jr., U.S. Atty., Newark, N.J., Richard D. Catenacci, Asst. U.S. Atty., on the brief, for appellee.
Before KALODNER and HASTIE, Circuit Judges, and VAN DUSEN, District Judge.
OPINION OF THE COURT
PER CURIAM.


1
On review of the record we find no error.


2
The Order of the District Court denying the appellant's petition for writ of habeas corpus will be affirmed, for the reason stated in Judge Augelli's Memorandum and Order of August 19, 1966.